UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6217


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KARTARIE SAHNDAL PRINCE LEAKE, a/k/a Kartari Miller,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:11-cr-00417-TLW-6; 4:13-cv-01471-TLW)


Submitted:   May 21, 2015                  Decided:    May 27, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kartarie Sahndal Prince Leake, Appellant Pro Se. Alfred William
Walker Bethea, Jr., Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kartarie Sahndal Prince Leake seeks to appeal the district

court’s    order     denying   relief      on    his   28    U.S.C.      § 2255     (2012)

motion.     The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of     appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2012).          A certificate of appealability will not

issue     absent     “a    substantial      showing         of     the   denial     of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,         537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Leake has not made the requisite showing.                        Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,     and    dismiss    the     appeal.         We       dispense    with     oral

argument because the facts and legal contentions are adequately



                                           2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3